Title: To Thomas Jefferson from Jacob Brown, 20 December 1807
From: Brown, Jacob
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            BrownVille Decm: 20th. 1807
                        
                        By Order of a very numerous and respectable Meeting of
                            the Inhabitants of Jefferson County, I have the honor of transmitting to your Excellency the enclosed Address— 
                  Most
                            respectfully I am Sir your Excellencies Humbl. Servt.
                        
                            Jac: Brown
                            
                        
                    